JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
In 1988, defendant-appellant Daniel Bitter pleaded guilty to felonious assault, aggravated burglary, and attempted rape and was sentenced according to law. On February 11, 2000, Bitter was brought from his place of confinement to the Hamilton County Court of Common Pleas for a sexual-predator hearing. After hearing the evidence, the trial court adjudicated Bitter a sexual predator. From this adjudication, Bitter appeals.
In his sole assignment of error, Bitter asserts that his sexual predator adjudication is against the weight of the evidence. Because we conclude that the trial court had before it clear and convincing evidence to establish that Bitter had pleaded guilty to a sexually-oriented offense and was likely in the future to engage in one or more sexually-oriented offenses,1 we reject this assignment as lacking merit and affirm the trial court's judgment.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Gorman, P.J., Sundermann and Shannon, JJ.
Raymond E. Shannon, retired, of the First Appellate District, sitting by assignment.
1 See, R.C. 2950.09 (C)(2)(b) and 2950.01(E).